Citation Nr: 1210642	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  05-06 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly pension (SMP) based on housebound status or permanent need for regular aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1965 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board observes that in March 2009 and December 2009, the Veteran submitted written requests to the RO to withdraw his claim.  However, such withdrawals had not been associated with the claims file at the time of an October 2010 Board decision denying the claim.  As discussed below, the Veteran appealed the October 2010 Board denial.  In this case, since the withdrawal had not actually been received by the Board at the time of its October 2010 decision, the Board agrees with the representative's argument that the withdrawal is not effective.  See 38 C.F.R. § 20.204(b)(3).  Therefore, the Board concludes that the issue of entitlement to SMP based on housebound status or permanent need for regular A&A is properly before it.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A Board decision in October 2010 denied the Veteran's claim for SMP based on housebound status or permanent need for regular A&A.  The Veteran thereafter appealed the Board's denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2011, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to that issue and remand the case for readjudication in accordance with the JMR.  

In the JMR, the parties agreed that the Board erred in relying on an inadequate examination.  The Veteran was afforded a VA examination in March 2009 in connection with his claim.  The examiner diagnosed the Veteran with degenerative joint disease of the left hip, left knee, and lumbosacral spine and provided findings specific to those disabilities.  However, when the RO awarded the Veteran a nonservice-connected pension in June 2002, such award was based on degenerative joint disease of the right hip and knee, degenerative disc disease, and traumatic left eye cataract.  As noted in the JMR, the March 2009 examination did not address the Veteran's degenerative joint disease of the right hip and knee, degenerative disc disease, and traumatic left eye cataract.  Since the examination did not address all of the Veteran's nonservice-connected disabilities, it is not adequate for determining whether the criteria for an award of SMP based on housebound status or permanent need for regular A&A have been met.  Therefore, a remand is necessary for a new examination that considers and assesses the severity of all of the Veteran's nonservice-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran an appropriate VA examination to determine whether he is housebound for VA purposes or is in permanent need for regular A&A.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should identify any and all pathology the Veteran manifests, and document all attributable symptomatology to facilitate appropriate evaluation of same.
The examiner is directed to offer the following opinion: is it at least as likely as not that the Veteran's disabilities (including: degenerative joint disease of the right hip and knee; degenerative disc disease; traumatic left eye cataract; degenerative joint disease of the left hip and knee; degenerative joint disease of the lumbosacral spine; and any other conditions objectively shown to be impairing of functioning) render him essentially helpless with respect to self-care and/or render him housebound.

A complete rationale should be given for all opinions and conclusions expressed.

2.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

3.  Then, readjudicate the issue of entitlement to SMP based on housebound status or permanent need for regular A&A.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


